Title: To Thomas Jefferson from John Schenck, 19 January 1807
From: Schenck, John,Mitchill, Singleton
To: Jefferson, Thomas


                        
                            
                                on or after 19 Jan. 1807
                            
                        
                        The republicans of the County of Queens state of New York view with approbation the measures of our General
                            Government and feel earnestly solicitous that the Patriotism Virtues Talents and Experience that has so justly marked your
                            public life should continue to preside in and Illuminate the Councils of our rising Nation.
                        We have been appointed a committee to communicate to you the sentiments and wishes of the Republicans of this
                            County, sensible of the many Blessings we continue to enjoy under the wise guidance of the Executive and Legislative
                            Powers of our Country, we humbly acknowledge the adorable goodness of an overruling Providence in the direction of our
                            general Government, the constant care of which has been to cultivate Union & social harmony at home, & peace &
                            friendship with all the world.
                        Under your Administration Republican principles have been Disseminated by equal distribution of Justice to
                            all men, Peace preserved by fair and honourable negociation in Preference to Rash Inconsiderate and destructive War. Our
                            constitution maintained, our national debt fast diminishing, convincing arguments to shew the Excellence of a Republican
                            Government under a wise republican administration and calls forth the warmest gratitude of a free enlightened and Generous
                            people to their chief Magistrate.
                        We solemnly pledge our honour that when negociations and Pacifick measures shall fail to secure to us the
                            rights and Privileges of free men we are ready to protect our Country against any foreign Foe that shall dare Invade our
                            Territory, or Infringe on our rights and Privileges which we possess as a free and Independant nation and also to
                            counteract the Base and daring designs of any domestic enemy, that shall Impiously violate our Sacred Constitution or
                            Disturb our national Tranquillity by exciting Domestic Insurrection amongst us.
                        Sir we both see and feel the Joyfull effects of a republican Government in the full tide of Successfull
                            Experiment Cheering our happy Land by refreshing Showers of National Prosperity & domestic Felicity. our undiminished
                            confidence in the wisdom Patriotism Virtue and Zeal for the happiness and Prosperity of the nation which has so Eminently
                            Distinguished your Administration compels us at this Critical moment to solicit the service of our most Experienced
                            statesman at the helm of our Government Permit us therefore in Behalf of the Republicans of this County Respectfully To
                            Request your consent to be nominated a Candidate at the ensuing Presidential Election
                        We are, Sir, with the greatest Respect and esteem And with the Sincerest wishes for your happiness
                  Your
                            Republican fellow Citizens
                  
                     
                        
                           John Schenck.
                            Chairman
                        
                        
                           Singleton Mitchill
                           
                           Secy.
                        
                        
                           Samuel Riker
                           
                           }
                           Committee
                        
                        
                           Preserved Fish
                           
                        
                        
                           Isaac Lefferts
                           
                        
                        
                           John W. Seaman
                           
                        
                        
                           William Mott
                           
                        
                        
                           Jacobus Monfoort
                           
                        
                     
                  
                        
                            
                        
                    